



Exhibit 10




INCREASE AGREEMENT AND THIRD AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT


THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is made effective as of December 12, 2016 (the
“Effective Date”), among MATRIX SERVICE COMPANY, a Delaware corporation (the
“Company”), the undersigned Canadian Borrowers (together with the Company, the
“Borrowers”), the Lenders, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent (the “Administrative Agent”) for the Lenders, and amends the Third Amended
and Restated Credit Agreement dated as of November 7, 2011, among the Company,
the Canadian Borrowers, the Administrative Agent and the Lenders, as previously
amended by (a) the First Amendment to Third Amended and Restated Credit
Agreement dated as of March 13, 2014, and (b) the Second Amendment to Third
Amended and Restated Credit Agreement dated as of May 3, 2016 (as so amended,
the “Existing Credit Agreement” and, as further amended by this Amendment, the
“Credit Agreement”).
The Administrative Agent, the Lenders and the Borrowers agree as follows:
1.Definitions. Capitalized terms used but not defined in this Amendment
(including terms used in the preamble) have the meanings provided in the
Existing Credit Agreement.


2.Revolving Commitment Increase.


(a)    Pursuant to Section 2.04 of the Existing Credit Agreement, the Aggregate
Revolving Loan Commitments are increased to $250,000,000.00. Each Lender’s
Revolving Loan Commitment is as set forth on the attached Schedule 2.01 to this
Amendment, which amends and supersedes Schedule 2.01 to the Existing Credit
Agreement in its entirety. After giving effect to the foregoing Revolving
Commitment Increase, there is $0 in available capacity for any further Revolving
Commitment Increases. The maximum aggregate amount of (i) Canadian Dollar Loans
permitted under the Credit Agreement is increased to $50,000,000.00, (ii)
Swingline Loans permitted under the Credit Agreement remains $20,000,000.00, and
(iii) Canadian Dollar Swingline Loans permitted under the Credit Agreement
remains $5,000,000.00.


(b)    Each Lender consents to the Revolving Loan Commitments set forth on
Schedule 2.01 to this Amendment, to be effective on the Effective Date, and
agrees to make allocations among themselves on the Effective Date so that each
Lender’s pro rata share of all outstanding Loans is equal to that Lender’s pro
rata share of the Revolving Loan Commitments (as amended). The reallocation of
the Revolving Loan Commitments and Loans among the Lenders on the Effective Date
will be deemed to have been consummated pursuant to an Assignment and Assumption
attached as Exhibit A to the Credit Agreement as if the Lenders had executed an
Assignment and Assumption with respect to the reallocation.


(c)    If, as a result of the reallocation effected under this Section 2, any
Lender incurs any loss, cost or expense as a result of any payment of a
Eurodollar Loan or CDOR Loan before the last day of the Interest Period
applicable thereto (whether such payment is by the Borrowers or by reallocation
of the outstanding Eurodollar Loans or CDOR Loans) and such Lender makes a
request for compensation, the Borrowers shall pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
under Section 2.16 of the Credit Agreement.


3.Other Amendments to Credit Agreement. The Existing Credit Agreement is further
amended as follows:


(a)    The following definitions are added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical order:




1

--------------------------------------------------------------------------------





“Acquisition Adjustment Period” means a period elected by the Company by giving
notice to the Administrative Agent, beginning with the purchase price funding
date for any Material Acquisition (or in the case of a series of Acquisitions
described in subpart (c) of the definition of Material Acquisition, the purchase
price funding date of the first Acquisition that caused the series of
Acquisitions to qualify as a Material Acquisition) and continuing through the
earlier of (a) the last day of the period of four consecutive fiscal quarters
beginning with the fiscal quarter in which the Material Acquisition occurred, or
(b) the Company’s election to terminate the Acquisition Adjustment Period by
giving notice to the Administrative Agent. Following termination of an
Acquisition Adjustment Period, the next Acquisition Adjustment Period may not
commence until the first day of the third fiscal quarter following the fiscal
quarter in which the prior Acquisition Adjustment Period terminated.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto, and (v) the Biggert-Waters Flood Insurance Reform Act
of 2012 as now or hereafter in effect or any successor statute thereto.
“Houston Acquisition” means the Acquisition by the Company or one of its
Subsidiaries of all of the outstanding Equity Interests in, or substantially all
assets of, Houston Interests, LLC, an Oklahoma limited liability company, such
Acquisition currently expected to close on or around December 12, 2016.
“Impacted Lender” means Bank of America, N.A.
“Material Acquisition” means each of (a) the Houston Acquisition, (b) any
individual Acquisition by the Company or any of its Subsidiaries in which the
aggregate consideration paid for such Acquisition equals or exceeds
$50,000,000.00, and (c) any series of Acquisitions by the Company and its
Subsidiaries in the same fiscal quarter in which the aggregate consideration
paid for all such Acquisitions equals or exceeds $50,000,000.00. Nothing in this
definition permits any Acquisition by the Company or its Subsidiaries not
otherwise expressly permitted by this Agreement.
(b)        The following is added to the end of Section 5.05 of the Existing
Credit Agreement:


With respect to each Mortgaged Property that is located in an area identified by
the Federal Emergency Management Agency (or any successor agency) as a “special
flood hazard area” with respect to which flood insurance has been made available
under Flood Insurance Laws, the Company or its applicable Subsidiary (A) has
obtained and will maintain, with financially sound and reputable insurance
companies (except to the extent that any insurance company insuring the
Mortgaged Property ceases to be financially sound and reputable, in which case,
the Company shall (or shall cause its applicable to Subsidiary) to promptly
replace such insurance company with a financially sound and reputable insurance
company), such flood insurance in such reasonable total amount as the
Administrative Agent and the Impacted Lender may from time to time reasonably
require, and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (B) promptly
upon request of the Administrative Agent or the Impacted Lender, will deliver to
the Administrative Agent or the Impacted Lender, as applicable, evidence of such
compliance in form and substance reasonably acceptable to the


2

--------------------------------------------------------------------------------





Administrative Agent and the Impacted Lender, including, without limitation,
evidence of annual renewals of such insurance.
(c)        The following is added to the end of Section 5.11 of the Existing
Credit Agreement:


Notwithstanding the foregoing, the Administrative Agent shall not enter into any
Mortgage in respect of any real property acquired by the Company or any of its
Subsidiaries until the Administrative Agent has received written confirmation
from the Impacted Lender that flood insurance due diligence and flood insurance
compliance has been completed by the Impacted Lender (such written confirmation
not to be unreasonably conditioned, withheld or delayed). If the Impacted Lender
has not informed the Administrative Agent and the Company of any outstanding
flood diligence requirements by the date that is thirty (30) days after the date
on which the Administrative Agent made available to the Lenders (which may be
delivered electronically) the following documents in respect of such real
property: (i) a completed flood hazard determination from a third party vendor;
(ii) if such real property is located in a “special flood hazard area”, (A) a
notification to the Company of that fact and (if applicable) notification to the
Company that flood insurance coverage is not available and (B) evidence of the
receipt by the Company of such notice; and (iii) if such notice is required to
be provided to the Company and flood insurance is available in the community in
which such real property is located, evidence of required flood insurance with
respect to any such Mortgage, Impacted Lender will be deemed to have completed
its flood insurance due diligence and flood insurance compliance and to have
consented to such Mortgage.
(d)        Section 6.14 of the Existing Credit Agreement is amended and restated
in its entirety as follows:


SECTION 6.14.    Senior Leverage Ratio. The Company will not permit its Senior
Leverage Ratio, determined as of the end of each of its fiscal quarters, to
exceed (a) 3.00 to 1.00 during any Acquisition Adjustment Period, or (b) 2.50 to
1.00 at all other times.
(e)        The following is added as a new Section 9.17 to the Existing Credit
Agreement:


SECTION 9.17.    MIRE Events. Each of the parties to this Agreement acknowledges
and agrees that, if there are any Mortgaged Properties, any increase, extension
or renewal of any of the Revolving Loan Commitments or Loans (but excluding (i)
any continuation or conversion of Borrowings, (ii) the making of any Revolving
Loans or Swingline Loans or (iii) the issuance, renewal or extension of Letters
of Credit) shall be subject to (and conditioned upon) (1) the prior delivery of
all flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to such
Mortgaged Properties as required by Flood Insurance Law and as otherwise
reasonably required by the Administrative Agent and (2) the Administrative Agent
shall have received written confirmation from the Impacted Lender that flood
insurance due diligence and flood insurance compliance has been completed by the
Impacted Lender (such written confirmation not to be unreasonably withheld,
conditioned or delayed).
4.Consent and Waiver. The Administrative Agent and the Lenders (a) consent to
the Houston Acquisition, (b) agree that, the Houston Acquisition will not
constitute a Default or Event of Default under Article VII(d) of the Credit
Agreement as a result of Borrowers failing to comply with Section 6.04(h)(vi) of
the Credit Agreement, and (c) waive any Default or Event of Default described in
the preceding subsection (b) that would otherwise occur as a result of the
Houston Acquisition.


3

--------------------------------------------------------------------------------





5.Houston Acquisition Joinder Documentation and other Related Credit Facility
Delivery Requirements. The Administrative Agent and the Lenders agree that, with
respect to the Houston Acquisition, the Borrowers shall have seventy-five (75)
days after consummation of the Houston Acquisition to comply with the
requirements of Section 6.04(h)(ix).


6.Effect of this Amendment; Defaults Unaffected. This Amendment is limited
precisely as provided and is applicable only to the provisions of the Existing
Credit Agreement and Credit Agreement described above, and is not a waiver of,
amendment to, consent to or modification of any other term or provision of any
of the other Loan Documents, or of any other event, condition, or transaction on
the part of the Credit Parties or any other Person. Nothing in this Amendment
will prejudice, act as, or be deemed to be a waiver of any Default or Event of
Default or any right or remedy available to Administrative Agent or any Lender
by reason of the occurrence or existence of any Default or Event of Default.


7.Conditions. This Amendment (other than Section 9 below, which is effective
immediately upon this Amendment’s execution and delivery) will be effective as
of the Effective Date upon satisfaction of the following conditions:


(a)    Administrative Agent’s receipt of an original, facsimile or portable
document format (PDF) copy (followed promptly by originals) of the following,
each dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the date of the Amendment) and each in form and
substance satisfactory to Administrative Agent and its legal counsel:


(i)this Amendment, properly executed and delivered by the Borrowers and the
Lenders;


(ii)Ratifications of and Amendments to the Existing Guarantees in favor of the
Administrative Agent, properly executed and delivered by the Guarantors;


(iii)Ratifications of and Amendments to the Security Instruments in favor of the
Administrative Agent, properly executed and delivered by the appropriate Credit
Parties;
 
(iv)a Note executed by Borrowers in favor of each Lender requesting a Note;


(v)certificates of resolutions or other action, incumbency certificates and/or
other certificates of Authorized Officers of each Credit Party as the
Administrative Agent requires evidencing the identity, authority and capacity of
each officer thereof authorized to act as an Authorized Officer in connection
with this Amendment and the other Loan Documents to which such Credit Party is a
party;


(vi)a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Conner & Winters, LLP, counsel for the
Borrowers and the Subsidiaries;


(vii)a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Baker & McKenzie, LLP, special Canadian
counsel for the Canadian Borrowers; and


(viii)any other document or instruments requested by the Administrative Agent;


(b)    The Borrower’s payment to the Administrative Agent of any fees separately
agreed to by Borrowers and the Administrative Agent; and


(c)    If required by the Administrative Agent, the Borrowers’ payment of all
fees due to Lenders in connection with this Amendment and all reasonable fees,
expenses and disbursements of any law firm or other external counsel for
Administrative Agent to the extent invoiced, plus counsel’s reasonable estimate
of additional fees, expenses and disbursements to be incurred by it through and
after closing of this Amendment (provided that any estimate will not preclude a
final settling of accounts between the Borrowers and


4

--------------------------------------------------------------------------------





Administrative Agent). The Administrative Agent’s election to not require
Borrowers to pay all such fees and expenses as a condition to the effectiveness
of this Amendment will not excuse Borrower’s obligation to do so promptly upon
the Administrative’ Agent’s demand.


8.Acknowledgment and Ratification; Representations and Warranties. The Borrowers
acknowledge and agree that the Credit Agreement remains in full force and
effect. Each Borrower represents and warrants to the Lenders that as of the date
of execution of this Amendment and as of the Effective Date:


(a)    the representations and warranties set forth in the Credit Agreement are
true and correct in all material respects as though made on the date hereof,
except to the extent that any of them speak to a different specific date, in
which case they are true and correct as of such earlier date, and for purposes
of this Amendment the representations and warranties contained in subsection (a)
of Section 3.04 are deemed to refer to the most recent financial statements
furnished by the Borrowers pursuant to clauses (a) and (b) of Section 5.01.


(b)    no Default or Event of Default exists;


(c)    no Credit Party owns or has any interest in any “commercial tort claim”
(as that term is defined in 12A Okla. Stat. § 1-9-102(a)(13)) that has not been
specifically described in a Security Agreement as part of the Collateral;


(d)    each Borrower’s execution, delivery and performance of this Amendment has
been duly authorized by all necessary organizational action and do not and will
not contravene the terms of any of the Borrower’s respective organizational
documents, any law or any indenture, loan or credit agreement, or any other
material agreement or instrument to which any Borrower is a party or by which it
is bound or to which it or its properties are subject;


(e)    no authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any other Person are necessary
for the Borrower’s execution, delivery or performance of this Amendment or for
the Amendment’s validity or enforceability; and


(f)    this Amendment constitutes each Borrower’s legal, valid and binding
obligation, enforceable against each Borrower in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability, and by judicial
discretion regarding the enforcement of or any applicable laws affecting
remedies (whether considered in a court of law or a proceeding in equity).


9.Releases. As further consideration for Administrative Agent’s and the Lenders’
entry into this Amendment, each Borrower, for itself and on behalf of all its
predecessors, successors, assigns, agents, employees, representatives, officers,
directors, general partners, limited partners, joint shareholders,
beneficiaries, trustees, administrators, subsidiaries, affiliates, employees,
servants and attorneys (collectively the “Releasing Parties”), releases and
forever discharges the Administrative Agent and each Lender and their respective
successors, assigns, partners, directors, officers, agents, attorneys, and
employees from any and all claims, demands, cross-actions, controversies, causes
of action, damages, rights, liabilities and obligations, at law or in equity
whatsoever, known or unknown, whether past, present or future, now held, owned
or possessed by the Releasing Parties, or any of them, or which the Releasing
Parties or any of them may, as a result of any actions or inactions occurring on
or prior to the date hereof, hereafter hold or claim to hold under common law or
statutory right, arising, directly or indirectly out of any Loan or any of the
Loan Documents or any of the documents, instruments or any other transactions
relating thereto or the transactions contemplated thereby. Each Borrower
understands and agrees that this is a full, final and complete release and
agrees that this release may be pleaded as an absolute and final bar to any or
all suit or suits pending or which may hereafter be filed or prosecuted by any
of the Releasing Parties, or anyone claiming by, through or under any of the
Releasing Parties, in respect of any of the matters released hereby, and that no
recovery on account of the matters described herein may hereafter be had from
anyone whomsoever, and that the consideration given for this release is not an
admission of liability.


5

--------------------------------------------------------------------------------





10.Governing Law; Miscellaneous. This Amendment is governed by the internal laws
of the State of Oklahoma. Unless stated otherwise, (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, and (c) this Amendment may be executed in
any number of counterparts with the same effect as if all signatories had signed
the same document, and all of those counterparts must be construed together to
constitute the same document.


11.Electronic Signatures. This Amendment and the other Loan Documents may be
transmitted and/or signed by facsimile or digital signature and/or transmission.
The effectiveness of any such signatures shall have the same force and effect as
manually-signed originals and shall be binding on all parties to this Amendment
and the other Loan Documents.
[Signature Pages Attached]


6

--------------------------------------------------------------------------------







THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT is executed and delivered by the parties as of the day and year first
above written.
BORROWERS:
Matrix Service Company, a Delaware corporation, Matrix Service Canada ULC, an
Alberta unlimited liability corporation, Matrix SME Canada ULC (f/k/a Matrix
Service Industrial Contractors ULC), a Nova Scotia unlimited liability
corporation, and Matrix North American Construction Ltd., an Ontario Canada
company


By:    /s/ Kevin S. Cavanah     
Kevin S. Cavanah
Vice President or Treasurer




7

--------------------------------------------------------------------------------





THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT is executed and delivered by the parties as of the day and year first
above written.
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Lender and Issuing Bank


By:    /s/ David Jackson     
David Jackson, Executive Director




8

--------------------------------------------------------------------------------





THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT is executed and delivered by the parties as of the day and year first
above written.
JPMORGAN CHASE BANK, N.A., Toronto Branch


By:        /s/ Michael N. Tam
Name:    Michael N. Tam    
Title:    Senior Vice President    




9

--------------------------------------------------------------------------------





THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT is executed and delivered by the parties as of the day and year first
above written.
Wells Fargo Bank, N.A., Canadian Branch


By:        /s/ Raj Bakhshi
Name:    Raj Bakhshi    
Title:    Vice President    




10

--------------------------------------------------------------------------------





THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT is executed and delivered by the parties as of the day and year first
above written.
BANK OF MONTREAL (United States)


By:        /s/ John Dillon
Name:    John Dillon    
Title:    Director    




11

--------------------------------------------------------------------------------





THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT is executed and delivered by the parties as of the day and year first
above written.
BANK OF MONTREAL (Canada)


By:        /s/ Helen Alvarez - Hernandez
Name:    Helen Alvarez - Hernandez    
Title:    Director    




12

--------------------------------------------------------------------------------





THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT is executed and delivered by the parties as of the day and year first
above written.
BOKF, NA d/b/a Bank of Oklahoma


By:        /s/ Paul Johnson
Name:    Paul Johnson    
Title:    Vice President    




13

--------------------------------------------------------------------------------





THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT is executed and delivered by the parties as of the day and year first
above written.
FIFTH THIRD BANK, Operating through its Canadian Branch


By:        /s/ Ramin Ganjavi
Name:    Ramin Ganjavi    
Title:    Director    




14

--------------------------------------------------------------------------------





THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT is executed and delivered by the parties as of the day and year first
above written.
FIFTH THIRD BANK


By:        /s/ Matthew Lewis
Name:    Matthew Lewis    
Title:    Vice President    




15

--------------------------------------------------------------------------------





THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT is executed and delivered by the parties as of the day and year first
above written.
BANK OF AMERICA, N.A.


By:        /s/ Lisa M. Chrzanowski
Name:    Lisa M. Chrzanowski    
Title:    Senior Vice President    




16

--------------------------------------------------------------------------------





THIS INCREASE AGREEMENT AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT is executed and delivered by the parties as of the day and year first
above written.
BANK OF AMERICA, N.A. (Canada Branch)


By:        /s/ Medina Sales de Andrade
Name:    Medina Sales de Andrade    
Title:    Vice President    






17

--------------------------------------------------------------------------------





SCHEDULE 2.01
Revolving Lenders and Revolving Loan Commitments
Lender
 
Revolving Loan Commitment
 
Canadian Sublimit


Percentage
Allocation
 
JPMorgan Chase Bank, N.A.
$
60,000,000.00
$
12,000,000.00
24.00
%
Wells Fargo Bank, N.A.
$
47,500,000.00
$
9,500,000.00
19.00
%
Bank of Montreal
$
43,750,000.00
$
8,750,000.00
17.50
%
Bank of Oklahoma
$
37,500,000.00
$
7,500,000.00
15.00
%
Bank of America, N.A.
$
31,250,000.00
$
6,250,000.00
12.50
%
Fifth Third Bank
$
30,000,000.00
$
6,000,000.00
12.00
%
Total
$
250,000,000.00
$
50,000,000.00
100.00
%







18